Citation Nr: 1422741	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-15 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date than July 31, 2009 for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1971 to February 1977, with additional reserve duty from February 1990 to January 1992.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDING OF FACT

The Veteran filed a claim to reopen service connection for tinnitus on July 31, 2009.


CONCLUSION OF LAW

The criteria for an earlier effective date, prior to July 31, 2009, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As discussed below, the resolution of the appeal for an earlier effective date turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.  As this appeal turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted for this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).
Earlier Effective Date for Tinnitus

The Veteran asserts that the RO should have assigned an earlier effective date than July 31, 2009 for service connection for tinnitus.  Specifically, the Veteran contends that the effective date should be February 28, 2005, the date that VA received the original claim for service connection for tinnitus.  See May 2010 VA Form 21-4138.

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

In cases to reopen service connection, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 
38 U.S.C.A. § 5101(a) (West 2012).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 (2013).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2013).  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2013). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The Board finds that the Veteran submitted an original, formal claim for service connection for tinnitus in February 2005.  A VA Form 21-4138 claiming service connection for tinnitus was received by VA on February 28, 2005.  This claim was denied by the RO in a June 2005 rating decision.  In September 2005, the Veteran filed a notice of disagreement with the RO's decision to deny service connection for tinnitus.  The RO provided the Veteran with a statement of the case in November 2005.  The Veteran did not file a substantive appeal in response to the November 2005 statement of the case; therefore, the June 2005 rating decision became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.303, 20.1103 (2013).

The Board finds that the Veteran submitted a claim to reopen service connection for tinnitus on July 31, 2009.  A VA Form 21-4138 requesting that the RO reopen service connection for tinnitus was received by VA on July 31, 2009.  This claim was granted by the RO in an April 2010 rating decision, which granted service connection for tinnitus, effective July 31, 2009 - the date the claim to reopen service connection was received by VA.

Additionally, the Board finds that there was no correspondence received by VA prior to July 31, 2009 that can be construed as an informal claim to reopen service connection for tinnitus.  The earliest evidence of any kind associated with the act or intention of filing a claim to reopen service connection for tinnitus is the July 2009 VA Form 21-4138.  As such, there is no evidence in the record to establish a date of claim that is earlier than the date VA received the VA Form 21-4138.

As noted above, the Veteran asserts that the effective date for service connection for tinnitus should be established as the date of receipt of the original claim for service connection, rather than the date of receipt of the claim to reopen.  The Veteran contends that VA failed in its duty to assist by not ordering a VA examination to assess the complaints of tinnitus, and, as a result, the claim was denied.  See May 2010 VA Form 21-4138.  This contention overlooks the fact that the June 2005 rating decision became final because the Veteran did not enter a substantive appeal.  The effective date for service connection is a legal determination that turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.   As the original claim for service connection for tinnitus was denied in the final June 2005 rating decision, "the claim," for the purpose of establishing the effective date for service connection, is the July 2009 claim to reopen service connection.  

The Veteran's assertion that VA failed in its duty to assist by not ordering a VA examination to assess the complaints of tinnitus also does not raise a claim based on clear and unmistakable error in the June 2005 rating decision under 38 C.F.R. § 3.105(a) (2013).  Such a general assertion of failure on the part of VA to comply with the duty to assist does not plead with specificity a claim to revise or reverse the June  2005 rating decision.  A failure in the duty to assist does not establish CUE. See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Thus, after consideration of all the evidence, the Board finds that the effective date for service connection for tinnitus is July 31, 2009 - the date of the claim to reopen service connection.  Based on this finding, the appeal for an effective date earlier 

than July 31, 2009 for service connection for tinnitus must be denied.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In cases such as this, where the law is dispositive and the case turns on undisputed facts, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An earlier effective date, prior to July 31, 2009, for the grant of service connection for tinnitus, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


